Case 1:20-mj-00014-RAL Document 1-1 Filed 01/27/20 Page 1 of 9

IN THE UNITED STATES DISTRICT COURT

FOR THE WESTERN DISTRICT OF PENNSLYVANIA
é

MAGISTRATENO, 422-7 -/4
AFFIDAVIT IN SUPPORT OF
CRIMINAL COMPLAINT

I, Michael Thoreson, being first duly sworn, hereby depose and state as follows:

1. I make this affidavit in support of an application for a Criminal Complaint.

2. . lama Special Agent with the FBI, and have been since February 2000. Iam
presently assigned to the Erie resident agency of the FBI..

3. The facts in this affidavit come from my personal observations, my training and
experience, and information obtained from other agents, law enforcement personnel and
witnesses. This affidavit is intended to show merely that there is sufficient probable cause for the
requested Criminal Complaint and does not set forth all of my knowledge about this matter.

4, Based on the facts set forth in this affidavit, there is probable cause to believe that
violations of Title 18, United States Code, Section 1001 have been committed by James Gilmore.
Title 18, United States Code, Section 1001 states, in relevant part:

(a) Except as otherwise provided in this section, whoever, in any matter within the jurisdiction of

the executive, legislative, or judicial branch of the Government of the United States, knowingly
and willfully--

(1) falsifies, conceals, or covers up by any trick, scheme, or device a material fact;

(2) makes any materially false, fictitious, or fraudulent statement or representation; or

(3) makes or uses any false writing or document knowing the same to contain any materially
false, fictitious, or fraudulent statement or entry;

shall be fined under this title, imprisoned not more than 5 years ...

5. | On January 25, 2020, the FBI was conducting video surveillance of 5023 Old

Zuck Road, Erie, Pennsylvania. The surveillance was being conducted pursuant to an ongoing
Case 1:20-mj-00014-RAL Document 1-1 Filed 01/27/20 Page 2 of 9

FBI investigation. Information gathered from law enforcement investigators has revealed that
James Gilmore resides at 5023 Old Zuck Road Apartment #3, Erie, Pennsylvania:

6. At all times during my viewing of the January 25, 2020 surveillance video
depicting 5023 Old Zuck Road, Erie, Pennsylvania, the individual I know as James Gilmore
wore a red sweatshirt and blue pants with white strips down the legs while depicted in the
surveillance video. In addition, Gilmore had his hair held or tied to the rear of his head in the
surveillance video. Gilmore’s hair is black and has both volume and some length. The
following events were observed during my review of the January 25, 2020 surveillance video
depicting 5023 Old Zuck Road, Erie, Pennsylvania. The times provided below are the times
taken from the surveillance video. In summary:

10:00 AM - A red/black color object came into the camera view. The object was

in the parking lot. A male wearing black clothing comes into camera’ view, walks

to the green dumpster, and then walks out of view to the same direction from

which he came. ,

10:03 AM - A male wearing all black clothing enters into camera view from the
direction where the red/black object was observed. The male enters Apartment

#3,

10:05 AM through 10:28 AM — A male wearing black clothing exits Apartment
#3 three times and re-enters two times.

10:28 AM — A male wearing black clothing pushes a motorcycle into camera
view up to Apartment #3 and parks the motorcycle along the front of the building.
The motorcycle is within feet of the front door to Apartment #3. The male walks
out of view of the camera.

10:57 AM — A dark colored BMW arrives in the parking lot at 5023 Old Zuck
Road, coming from the south. A vehicle parks two spaces away from a Cadillac
Escalade. Windshield wipers continue to operate on the vehicle.

10:58 AM —A male wearing dark clothing enters Apartment #3. It is unknown
where the male came from prior to entering Apartment #3. (16 seconds of video
are not recorded. Recording goes from 10:58.22 to 10:58.38).
Case 1:20-mj-00014-RAL Document 1-1 Filed 01/27/20 Page 3 of 9

10:59 AM — The same male wearing dark clothing exits Apartment #3 and enters
a BMW via the front driver’s side door.

10:59 AM — The same male wearing dark clothing exits the front driver’s door of
the BMW and re-enters Apartment #3.

11:00 AM — The same male wearing dark clothing exits Apartment #3, heads to a
Cadillac Escalade in the parking lot and appears to try and open the front driver’s
side door. The male then re-enters Apartment #3. (BMW windshield wipers
continue to operate).

11:01 AM — The same male wearing dark clothing exits Apartment #3, enters the
front passenger door of the Escalade and then goes back into Apartment #3.

11:01 AM — The same male wearing dark clothing exits Apartment #3 and enters
the front driver’s side door of the BMW.

11:02 AM — The BMW moves outside of camera view.

11:36 AM — The same male wearing dark clothing comes into camera view and
enters Apartment #3.

11:42 AM — The same male wearing dark clothing exits Apartment #3 and moves
out of camera view.

11:43 AM — James Gilmore exits Apartment #3 and moves out of camera view,
heading in the same direction as the other male,

12:02 PM — James Gilmore appears in camera view, walks around the parking lot
and then walks immediately adjacent to a motorcycle, walking past the full length
of the motorcycle and then re-enters Apartment #3. Gilmore then exits Apartment
#3 and walks around the immediate area of the motorcycle for approximately 1
minute. Gilmore then re-enters Apartment #3.

12:07 PM - Apartment #3 door opens. James Gilmore stands in the doorway next
to the motorcycle. A male wearing black clothing reappears in camera view
holding a motorcycle helmet. Gilmore meets up with the male. It appears that
they speak to each other and both then enter Apartment #3.

12:09 PM — The same male wearing dark clothing exits Apartment #3 holding a
motorcycle helmet. The male then re-enters Apartment #3.

12:10 PM — The same male wearing dark clothing exits Apartment #3 holding a
motorcycle helmet and then puts on the helmet.
Case 1:20-mj-00014-RAL Document 1-1 Filed 01/27/20 Page 4 of 9

12:13 PM — The same male wearing all dark/black clothing and with a motorcycle
helmet on, gets on the motorcycle and either pushes or drives motorcycle out of
view of the camera.

12:17 PM —A female from Apartment #3 enters the driver’s side front door of the
Escalade and then exits again..

12:21 PM —A silver vehicle drives into camera view and drives up to the
Escalade.

12:21 PM — The same male wearing dark/black clothing appears again on camera,
pushes a motorcycle around while sitting on the motorcycle. The male appears to
be wearing tan colored boots. The male leaves camera view.

12:28 PM - Apartment #3 door opens. James Gilmore stands in the doorway of
Apartment #3 looking in the direction of the Escalade towards where a male
wearing black clothing is standing. The male wearing dark/black clothing is
walking around with a helmet on near the Escalade and he then looks inside the
Escalade’s engine compartment.

12:30 PM - Apartment #3 door opens. James Gilmore stands in the doorway of
Apartment #3 looking in the direction of the Escalade. The same male wearing
dark/black clothing is under the hood of the Escalade.

12:33PM — The same male wearing dark/black clothing enters into Apartment #3.
The same male then leaves shortly afterwards.

12:35 PM - Apartment #3 door opens. James Gilmore stands in the doorway of
Apartment #3 looking in the direction of the Escalade. The male wearing black
clothing is near the Escalade.

12:37 PM — A dark/black BMW drives into view of camera. The BMW parks
next to the Escalade. The male wearing black clothing is reaching in and out of
. what appears to be the trunk of the BMW.

12:40 PM — The same male wearing dark/black clothing pushes or drives the
motorcycle back onto the porch that is immediately adjacent to the front door of
Apartment #3. The male wearing dark/black clothing then enters Apartment #3
with the motorcycle helmet on his head.

12:42 PM — The same male wearing dark/black clothing exits Apartment #3.

12:56 PM — The same male wearing dark/black clothing starts up the motorcycle
and departs the area within camera view.
Case 1:20-mj-00014-RAL Document 1-1 Filed 01/27/20 Page 5 of 9

2:29PM - The same motorcycle that was observed two hours earlier is driven into
camera view. The male is wearing the same dark/black clothing that was
previously observed but now has no helmet on his head. The male then drives the
motorcycle around the back of the apartment building, around a green dumpster.

2:30 PM — The male wearing dark/black clothing walks into camera view from
the area where he drove the motorcycle. He then walks up to Apartment #3 and
enters the apartment.

2:45 PM — A red vehicle arrives, a person exits the vehicle, appears to knock on
the door to Apartment #3 and then walks into Apartment #3.

3:01 PM — An unknown person exits Apartment #3 and heads out of camera view.
Shortly after, a vehicle door can be seen opening and coming into camera view.

3:02 PM — The red vehicle leaves. The unknown person does not reappear.

3:08 PM — A male, matching the description of the male previously observed
wearing dark/black clothing, exits Apartment #3. The male is now wearing gray
pants, a greenish color jacket and white shoes. James Gilmore leaves Apartment
#3 and follows the male. The two exit the area within camera view. Shortly after,
a portion of what appears to be a vehicle trunk comes into camera view. The male
wearing the greenish jacket walks into camera view holding a large blue bag or
tarp that is consistent in color and size to a blue covering later observed on the
motorcycle. The male walks out of camera view toward the location where the
motorcycle had been previously driven behind the apartment building. James
Gilmore follows.

3:09 PM — James Gilmore reappears and heads out of view of the camera, toward
the same area where the trunk appeared in the surveillance video. Gilmore heads

toward Apartment #3, enters, exits again, and then walks back to same area out of
view of the camera.

4:08 PM — The dark/black BMW reappears in camera view, driven from south of
the parking lot toward a parking space next to the Escalade.

4:09 PM — James Gilmore exits the BMW from the passenger side front door.
The male now wearing the greenish jacket exits the BMW from the front driver’s
side door. An unknown male exits the BMW from the passenger side rear door.
All three individuals enter Apartment #3. ,

4:10 PM - The unknown male exits Apartment #3. It is unknown where the male
goes.
Case 1:20-mj-00014-RAL Document 1-1 Filed 01/27/20 Page 6 of 9

4:18 PM — James Gilmore exits Apartment #3. Immediately after, the male
wearing the greenish jacket exits Apartment #3 carrying a black garbage style bag
in his right hand. The male wearing the greenish jacket walks toward the green
dumpster, looks at the opening of the dumpster, turns around and heads back to
Apartment #3. The male is no longer holding or carrying the black bag. In
between when the male walks up to the dumpster and is then observed turning /
around, approximately 1.4 seconds is not recorded by the camera.!

4:19 PM — The unknown male previously observed exiting Apartment #3 at 4:10
PM exits the BMW.

4:21 PM — James Gilmore exits Apartment #3. Gilmore enters the BMW through
the passenger side front door. The male wearing the greenish jacket enters the
BMW via the front driver’s side door.

4:22 PM — The BMW leaves the area within camera view, heading south through
the parking lot. As the BMW is driven through the parking lot it reappears in
camera view and then disappears again out of camera view. During the time the
BMW can be observed within camera view, it is identified as a black/dark in color
BMW sedan.

7. After the BMW was observed leaving the area of 5023 Old Zuck Road, Erie,
Pennsylvania, the Pennsylvania State Police (PSP) observed the BMW near Zuck Road and
attempted to conduct a traffic stop. The BMW eventually stopped and James Gilmore exited the
BMW. The BMW then drove off at a high rate of speed. The BMW was later stopped by PSP
near the Girard I-90 exit. The driver, Markese Lampley, was then arrested by PSP due to his
attempt to flee a traffic stop. James Gilmore was taken by PSP to the PSP Girard barracks for
questioning. Lampley was then charged on January 26, 2020, by PSP with first and second

degree murder for his involvement in the January 25" shooting of an employee at the Wendy’s

restaurant located in Edinboro, Pennsylvania.

 

! Infrequently during the course of recording, the surveillance video skips a short time period, usually no more than
few seconds. These short skips in time are not the result of operator activity but rather are believed to be the
unfortunate result of limitations with the video equipment.

6
Case 1:20-mj-00014-RAL Document 1-1 Filed 01/27/20 Page 7 of 9

8. On January 25, 2020, at approximately 2:22 PM, a motorcycle matching the
description of the motorcycle observed at 5023 Old Zuck Road was observed by witnesses to
have been involved in a shooting at the Wendy’s restaurant in Edinboro, Pennsylvania.
Specifically, witnesses observed a robber enter the Wendy's wearing a motorcycle helmet.
During the robbery, a scuffle ensued between the robber and an employee who was ultimately
shot and killed by the robber. The robber then fled the scene ona motorcycle. After the
shooting at the Wendy’s in Edinboro, a motorcycle matching the description of the motorcycle
scene fleeing the Wendy’s robbery reappeared at 5023 Old Zuck Road and the driver of the
motorcycle is depicted on the surveillance video entering James Gilmore’s apartment.

9. While in an interview room at the Girard barracks on January 25, 2020, two PSP
investigators provided James Gilmore his Miranda rights. Gilmore waived his rights and agreed
to speak with PSP. The interview was recorded. During their interview, Gilmore stated that he
had never observed a motorcycle at his residence, including earlier on January 25th. Gilmore
repeated this several times. PSP conducted the interview for the purpose of determining who had
operated the motorcycle observed in the FBI surveillance video leaving the 5023 Old Zuck
apartment building. After several minutes of questioning, PSP departed the interview room and I
then entered the interview room with the same PSP investigators. I was then introduced to
Gilmore as an FBI agent by one of the PSP investigators. I then introduced myself and showed
my FBI credentials to Gilmore. Gilmore indicated that he understood that I was an FBI agent.
Gilmore again repeated he had no knowledge of any motorcycle at his residence. Gilmore stated
that he knows motorcycles, enjoys them, and would remember if he had observed a motorcycle
at his residence. Gilmore indicated that he had no reason to lie. Gilmore was advised that lying

to a federal agent is a crime and that he could be charged under 18 USC § 1001. Gilmore stated

7
Case 1:20-mj-00014-RAL Document 1-1 Filed 01/27/20 Page 8 of 9

that he understood and again repeated that he was not lying. Gilmore was asked if anyone had
entered his apartment earlier in the day (January 25") wearing a motorcycle helmet. Gilmore
stated that no one had entered his apartment wearing a helmet, Gilmore was told that
investigators have video surveillance of the motorcycle next to Gilmore’s apartment, along with
video of a person entering Gilmore’s residence wearing a helmet. Gilmore stated that he had no
reason to lie and again stated that he had not lied. Gilmore stated: that the red sweatshirt he was
wearing at the PSP barracks was the same red sweatshirt he had worn all day and that he had

worn the same shirt the day prior as well. Gilmore also revealed that he was still wearing the
same blue pants with white stripes that he had been wearing all day. I then departed the
interview room with the two PSP investigators. |

10. I have viewed the FBI surveillance video of the 5023 Old Zuck Road address, and
observed that on the video a person matching the description of James Gilmore is wearing ared .
sweatshirt and blue pants with white stripes. These same articles of clothing observed in the
video of 5023 Old Zuck Road are consistent with the clothing worn by James Gilmore while he
was at the PSP barracks,

11. Gilmore was transported by PSP to the Erie County Prison where he is currently
being held.

12. In summary, on January 25 2020, video surveillance at 5023 Old Zuck Road
shows James Gilmore coming and going into his residence, Apartment #3. Several times when
Gilmore exits his apartment, a black and red motorcycle is parked immediately next to Gilmore’s
apartment. Furthermore, the male who drove the motorcycle comes and goes into Apartment

#3, and at times, the surveillance video depicts Gilmore and the male appearing to speak to each

other while the male is wearing a motorcycle helmet.

8
Case 1:20-mj-00014-RAL Document 1-1 Filed 01/27/20 Page 9 of 9

13. During the interview with Gilmore by both PSP investigators and myself, James
Gilmore stated multiple times that he had never observed a motorcycle at his apartment on
January 25, 2020. Furthermore, Gilmore stated that he had never seen a person wearing a helmet
enter or be at his apartment. Recorded video surveillance of 5023 Old Zuck Road for January
25, 2020, demonstrates that these statements are materially false. The criminal conduct under
investigation for which I interviewed James Gilmore on January 25, 2020 falls within the
jurisdiction of the FBI because the robbery occurring at the Wendy’s in Edinboro on J anuary 25,

2020 was a violation of 18 U.S.C. § 1951, commonly referred to as Hobbs Act robbery.

Respectfully submitted,

ne <1

 

Michael Thoreson
Special Agent
Federal Bureau of Investigation

Subscribed and sworn to
before me on January 27, 2020

arer

Richard A. Lanzillo
United States Magistrate Judge
